DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 6 was cancelled; claims 1, 7-11, and 13 have been amended. Claims 1-5 and 7-16 are pending and considered in the present Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Zhang et al. (US 2018/0269437, of record), hereinafter Zhang.
Regarding Claims 1 and 7, Zhang teaches an electrochemical cell (see e.g., 100, 200, 300 in Figs. 1-3,) comprising: a housing (e.g., 110, 210, 328) that includes a housing wall, the housing wall defining an opening and providing an interior volume, see figs.; a cathode (e.g., 230, 322) in the housing (e.g., 328); a cathode connection (e.g., 229, 310), in the housing (e.g., 328), that is associated with the cathode (e.g., 230, 322); an anode (e.g., 234, 320) in the housing; an anode connection (e.g., 239, 324), in the housing, that is associated with the anode (e.g., 234, 320); an electrolyte that is contained in the housing (see e.g., paras. [0031], [0056]); and a header assembly (e.g.,  112, 212, 330, 700, see e.g., Figs 1-3 and 7) that is provided in the opening of the housing (e.g., 110, 210, 328) so as to close the interior volume, and the header assembly (e.g.,  112, 212, 330, 700, see figs.) including: a cathode connection assembly that includes a cathode pass-through connection (718) that is attached to the cathode connection (e.g., 229, 310, see e.g., para. [0054]), a cathode feed through pin (e.g., 220, 334) that is conductive metal (e.g., gold plated, see e.g., para. [0049]), and a cathode seal (e.g., 336, see e.g., para. [0063]) that surrounds the cathode feed through pin (e.g., 220, 334, see e.g., Figs. 2-3); an anode connection assembly that includes an anode pass-through connection (e.g., 720), which is attached to the anode connection (e.g., 239, see e.g., para. [0054]), an anode feed through pin (e.g., 222) that is conductive metal (i.e., gold plated, see e.g., para. [0049]), and an anode seal (not labelled but shown in Fig. 2) that surrounds the anode feed through pin (e.g., 222); and a stepped header body (best seen in annotated Fig. 7) that includes (a) a first step st riser) that extends between the first step surface and the second step surface.


    PNG
    media_image1.png
    654
    712
    media_image1.png
    Greyscale


Regarding Claim 2, Zhang teaches the cathode pass-through connection (e.g., 718) and the anode pass-through connection (e.g., 720) both pass through the stepped header body, see e.g., 700 in Fig. 7.
Regarding Claim 3, Zhang teaches the cathode pass-through connection (e.g., 718) and the anode pass-through connection (e.g., 720) both pass through the first step portion, see e.g., annotated Fig. 7.


    PNG
    media_image2.png
    437
    332
    media_image2.png
    Greyscale
 (annotated snip of Fig. 2)

Regarding Claims 4, 5 and 12, Zhang teaches the electrochemical cell further includes a fill assembly (see 212, 217 in the annotated snip of Fig. 2, above), wherein the fill assembly provided in the second step portion (e.g., 712, see Figs. 2 and 7); the 
Regarding Claim 8, Zhang teaches the stepped header body is rectangular in shape (see e.g., Fig. 7).
Regarding Claim 11, Zhang teaches the cathode pass-through connection and the anode pass-through connection (e.g., 718, 720) both pass through the first step portion, see e.g., annotated Fig. 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as cited above under the 102 section.
Regarding Claims 13 and 14, Zhang teaches the electrochemical cell further includes a third step portion having a third thickness and third step surface (labelled in annotated Fig. 7). Zhang also teaches a second riser surface, the second riser surface extends between the second step surface and the third step surface, see annotated Fig. 7.
Zhang does not explicitly teach the second thickness being thicker than the third thickness. However, Zhang teaches the stepped header design may be optimized to allow for increased or maximized internal cell volume. Moreover, the steps should have sufficient thickness so that the glass in the glass-to-metal seal forms a hermetic seal.  For example, first and second step thicknesses are designed around the ball seal requirements, such that the steps have sufficient thickness to contact/hold the ball in place, yet allow for increased/optimized internal cell volume to positively impact the cell energy density and cell swelling. See paras. [0054]-[0056]. It would be obvious to one . 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Taylor et al. (US 5,821,011), hereinafter Taylor.
Regarding Claims 9 and 10, Zhang does not teach the cathode seal includes an upper substrate socket, a lower substrate socket, and a substrate sleeve between the upper substrate socket and the lower substrate socket; and the anode seal includes a further upper substrate socket, a further lower substrate socket, and a further substrate sleeve between the further upper substrate socket and the further lower substrate socket; wherein the upper substrate socket, the lower substrate socket, the further upper substrate socket, and the further lower substrate socket are each constructed of glass. However, Taylor teaches a battery header a seal for feedthrough terminals 10, col 1 lines 10-16. The seal comprise an upper substrate socket (12), a lower substrate .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jeong et al. (US 2011/0076555, of record), hereinafter Jeong.
Regarding Claim 15, Zhang does not explicitly show the third step surface and the second riser surface engaged with the housing wall and/or interior components in the interior volume to secure the stepped header body to the housing. However, Jeong teaches a stepped header (cap plate 40) engaged with the housing (can 10). Specifically, the third step 44 and the second riser 45 are settled in the housing wall (10, 11) to couple the header (40) with the housing (10), see e.g., Figs. 2-3. As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. It would be obvious to one having ordinary skill in the art the third step surface and the second riser surface of Zhang are engaged with the housing wall to couple the header with the housing. 
Regarding Claim 16, Zhang teaches the stepped header body (see Figs. 2 and 7) includes opposing sides and opposing ends (see annotated snip of Fig. 2 present earlier in the Office action which has two ends and two sides labelled thereon); and the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729